Citation Nr: 1639301	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-33 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a skin disorder, claimed as jungle rot, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The Veteran requested a Board hearing in his substantive appeal.  A hearing was scheduled for August 2016.  The Veteran did not appear for the hearing and no good cause has been presented for not appearing.  Therefore, the request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704 (2015).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim cannot be considered confined to any one particular psychiatric diagnosis alone where varying diagnoses are reasonably raised by the record.  The record reflects a diagnosis of anxiety disease not otherwise specified.  The Veteran also has a history of treatment for cellulitis in his lower extremities.  In keeping with the holding in Clemons, the Board has re-characterized the claims as listed above to reflect the issues on appeal.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's certificate of release or discharge from active duty (Form DD-214) indicates that he served in Vietnam as a helicopter mechanic who was awarded the Air Medal.  He submitted evidence of a potential anxiety disorder he attributes to this service.  Additionally, his treatment records show treatment for cellulitis in his lower extremities he attributes to exposure to herbicides in service.

The Court has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

As the Veteran has provided evidence of potential current disabilities, and his exposure to herbicides is conceded, the Board finds that VA examinations and opinions should be obtained regarding both issues on appeal.    

The Board notes that the Veteran did undergo a VA psychiatric examination in connection with his claim in August 2011.  However, subsequent to this examination, the Veteran provided medical evidence of current diagnoses related to his claimed psychiatric condition.  As such, an addendum opinion should be obtained to address the updated medical records.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any acquired psychiatric disorder, to include PTSD and anxiety disorder NOS.  The claims file must be made available to the examiner.  Any medically indicated tests should be accomplished.

After a review of the evidence, to include the Veteran's service treatment records, VA treatment records and examination report, and with consideration of the Veteran's lay statements, the examiner should:

i. Identify/diagnose all acquired psychiatric disabilities that currently exist or that have existed since the onset of the appeal.

ii. If a diagnosis of PTSD is made, the examiner should identify the stressor(s) that support that diagnosis.

iii. If a diagnosis of PTSD is not made, the examiner should provide an explanation for his/her findings.

iv. For any psychiatric disorder other than PTSD that is diagnosed, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder began in service, was caused by service, or is otherwise related to service.

A complete rationale should be provided for any opinion or conclusion expressed.

2.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any skin disorder that has existed since the onset of the appeal.  The claims file must be made available to the examiner.  Any medically indicated tests should be accomplished.

After a review of the evidence, to include the Veteran's service treatment records, VA treatment records, and private treatment records, and with consideration of the Veteran's lay statements, the examiner should:

i. Identify/diagnose all skin disorders that currently exist or that have existed since the onset of the appeal.

ii. For any skin disorder that is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the condition began in service, was caused by service, or is otherwise related to service, to include exposure to herbicides.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  Upon completion of the above, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




